                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


MITCHEL J. KILLINGER,

                        Plaintiff,

               v.                                            Case No. 21-cv-0434-bhl

BROWN COUNTY JAIL,

                        Defendant.


                                     SCREENING ORDER


       Mitchel J. Killinger, who is currently incarcerated at the Brown County Detention Center

and representing himself, filed a complaint under 42 U.S.C. §1983, alleging that his civil rights

were violated. This matter comes before the Court on Killinger’s motion for leave to proceed

without prepaying the full filing fee and to screen the complaint.

                    MOTION TO PROCEED WITHOUT PREPAYING THE FILING FEE

       Killinger has requested leave to proceed without prepaying the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. §1915(b)(1). Killinger has filed a certified copy

of his prison trust account statement for the six-month period immediately preceding the filing of

his complaint, as required under 28 U.S.C. §1915(a)(2), and has been assessed and paid an initial

partial filing fee of $30.67. Killinger’s motion for leave to proceed without prepaying the filing

fee will be granted.




          Case 2:21-cv-00434-BHL Filed 04/22/21 Page 1 of 6 Document 7
                                    SCREENING OF THE COMPLAINT

        The Court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint

or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. §1915A(b). In screening a complaint, the

Court must determine whether the complaint complies with the Federal Rules of Civil Procedure

and states at least plausible claims for which relief may be granted. To state a cognizable claim

under the federal notice pleading system, a plaintiff is required to provide a “short and plain statement

of the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be at least sufficient

to provide notice to each defendant of what he or she is accused of doing, as well as when and where

the alleged actions or inactions occurred, and the nature and extent of any damage or injury the actions

or inactions caused.

        Additionally, under the controlling principle of Federal Rule of Civil Procedure 18(a),

“[u]nrelated claims against different defendants belong in different suits” so as to prevent prisoners

from dodging the fee payment or three strikes provisions in the Prison Litigation Reform Act.

George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). “A party asserting a claim . . . may join, as

independent or alternate claims, as many claims as it has against an opposing party.” Fed. R. Civ.

P. 18(a). Accordingly, “multiple claims against a single party are fine, but Claim A against

Defendant 1 should not be joined with unrelated Claim B against Defendant 2.” George, 507 F.3d

at 607. Further, joinder of multiple defendants into one case is proper only if “any right to relief

is asserted against them jointly, severally, or in the alternative with respect to or arising out of the

same transaction, occurrence, or series of transactions or occurrences; and any question of law or

fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2).

                                                      2

           Case 2:21-cv-00434-BHL Filed 04/22/21 Page 2 of 6 Document 7
                                     THE COURT’S ANALYSIS

        Killinger’s complaint fails to state a claim because he names the Brown County Jail as the

only Defendant, and the jail cannot be sued. Section 1983 allows a plaintiff to sue a “person” who

violates his constitutional rights under color of state law, but a jail is not a “person.” The Supreme

Court has held that there are some circumstances in which municipalities or local government units

can be considered “persons” and sued under §1983, see Monell v. Dep’t of Soc. Servs. of City of

New York, 436 U.S. 658 (1978), but a jail is not a legal entity separate from the county government

it serves. See Miranda v. Milwaukee County Jail Facility, No. 19-C-582, 2019 WL 2359396, at

*2 (E.D. Wis. June 4, 2019) (citing Whiting v. Marathon County Sheriff’s Dep’t, 382 F.3d 700,

704 (7th Cir. 2004)). Because Killinger does not sue a proper defendant, his complaint fails to

state a claim.

        In addition, even if Killinger had sued the proper defendants, the complaint likely violates

Fed. R. Civ. Pro. 18 because it appears to advance unrelated claims against different sets of

individuals. Killinger alleges that (1) his telephone privileges were improperly suspended; (2) he

was improperly prevented from contacting his wife and mother; (3) his religious diet was not

accommodated; (4) he was prevented from accessing the court; and (5) his access to canteen was

limited because he chose to appear in court in person rather than via Zoom. While not entirely

clear, it does not appear that the same individuals were involved in all of the alleged violations.

        Under Rule 18, a plaintiff cannot pursue unrelated claims against different sets of

defendants in a single case. This does not mean that Killinger cannot pursue all of the claims he

asserts in his complaint; it means only that he must pursue unrelated claims against different sets

of defendants in separate cases. He will be required to pay a filing fee for each case he files.




                                                  3

           Case 2:21-cv-00434-BHL Filed 04/22/21 Page 3 of 6 Document 7
        The Court will allow Killinger to file an amended complaint that names proper defendants

and asserts related claims against the same set of defendants. As he decides how he would like to

proceed, the Court reminds him that, under §1983, only those individuals who were personally

responsible for a constitutional violation will be held liable. Vance v. Peters, 97 F.3d 987, 991

(7th Cir. 1996). Because there is no vicarious liability under §1983, supervisors are not liable for

the alleged misconduct of their subordinates, employers are not liable for the alleged misconduct

of their employees, and employees are not liable for the alleged misconduct of their co-workers.

See Pacelli v. deVito, 972 F.2d 871, 877 (7th Cir. 1992). The only time a supervisor will be held

liable for a subordinate’s misconduct is if the supervisor is personally involved by directing or

consenting to the misconduct. For example, the supervisor “must know about the conduct and

facilitate it, approve it, condone it, or turn a blind eye” for fear of what he or she might see. Id.

(quoting Jones v. City of Chicago, 856 F.2d 985, 992 (7th Cir.1988)). “[S]upervisors who are

merely negligent in failing to detect and prevent subordinates’ misconduct are not liable.” Jones,

856 F.2d at 992.

        If Killinger files an amended complaint, he must identify in the caption and in his

allegations only those individuals who were personally involved in violating his constitutional

rights. If Killinger does not know the name of an individual, he may use a John or Jane Doe

placeholder. If, after screening his amended complaint, the Court allows him to proceed with a

claim against a Doe defendant, he will have the opportunity to use discovery to learn the Doe’s

name.

        The Court will provide Killinger with an amended complaint form, which he must use. If

he chooses to file an amended complaint, he must do so by May 24, 2021. If he does not want to

proceed with this case, he does not have to take any further action. If he does not file an amended



                                                 4

          Case 2:21-cv-00434-BHL Filed 04/22/21 Page 4 of 6 Document 7
complaint by the deadline (or explain to the Court why he is unable to do so), the Court will dismiss

this case and assess a strike under 28 U.S.C. §1915(g) based on his failure to state a claim in the

original complaint.

       IT IS THEREFORE ORDERED that Killinger’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

       IT IS FURTHER ORDERED that the complaint (Dkt. No. 1) is DISMISSED for failure

to state a claim upon which relief can be granted.

       IT IS FURTHER ORDERED that on or before May 24, 2021, Killinger shall file an

amended complaint curing the defects in the original complaint as described herein.

       IT IS FURTHER ORDERED that the clerk mail Killinger a prisoner amended complaint

form and a copy of the guide entitled “Answers to Prisoner Litigants’ Common Questions,” along

with this order.

       IT IS FURTHER ORDERED that the agency having custody of Killinger shall collect

from his institution trust account the $319.33 balance of the filing fee by collecting monthly

payments from Killinger’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to the prisoner’s trust account and forwarding payments to the Clerk of

Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The payments shall be clearly identified by the case name and number assigned to this action. If

Killinger is transferred to another institution, the transferring institution shall forward a copy of

this Order along with Killinger’s remaining balance to the receiving institution.

       IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where Killinger is located.




                                                 5

           Case 2:21-cv-00434-BHL Filed 04/22/21 Page 5 of 6 Document 7
       IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to institution staff, who will

scan and e-mail documents to the Court. The Prisoner E-Filing Program is mandatory for all

inmates of Green Bay Correctional Institution, Waupun Correctional Institution, Dodge

Correctional Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,

and Oshkosh Correctional Institution. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the Court to the following address:

                               Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               362 United States Courthouse
                               517 E. Wisconsin Avenue
                               Milwaukee, Wisconsin 53202


PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Killinger is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin this 22nd day of April, 2021.

                                                      s/ Brett H. Ludwig
                                                      BRETT H. LUDWIG
                                                      United States District Judge




                                                  6

           Case 2:21-cv-00434-BHL Filed 04/22/21 Page 6 of 6 Document 7
